Citation Nr: 1241160	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied entitlement to service connection for a right knee condition.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the RO (Travel Board hearing).  The requested hearing was scheduled for November 18, 2011.  However, in a November 2011 letter, he requested that his hearing request be withdrawn.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

Right knee degenerative arthritis was not present in service or manifested in the first post service year, and is not shown to be etiologically related to service.


CONCLUSION OF LAW

Right knee degenerative arthritis was not incurred in or aggravated by active duty, and service incurrence of arthritis of the right knee may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a July 2009 letter, prior to the date of the issuance of the appealed January 2010 rating decision.  The July 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded a VA examination in March 2010.  

In a November 2012 statement, the Veteran's representative contended that the Veteran's VA examiner did not accurately evaluate his claimed condition fairly.  While the Board notes the Veteran's contentions regarding the adequacy of his March 2010 VA examination, the Veteran gave an accurate history regarding the disability at issue and recounted his relevant symptomatology.  After receiving this information, the examiner performed a thorough physical and conducted necessary diagnostic tests related to the Veteran's right knee disability.  The examiner documented these actions in detail in his examination report. 

As such, the Board finds that the March 2010 VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Factual Background 

In this case, the Veteran asserts that he has a current chronic right knee disability that is related to service.  However, considering the record, to include statements made by the Veteran, the Board finds that the criteria for service connection have not been met.

The Veteran's service treatment records reflect that his December 1962 entrance examination was negative for complaints or treatments related to his right knee.  A January 1965 treatment note indicated that the Veteran presented with complaints of right knee pain since an accident.  On examination the knee was stable with small amounts of tenderness with a small abrasion.  A January 1965 x-ray was negative. The report of a November 1966 separation examination was negative for findings or assessments of any current right knee problems.

A September 2007 VA treatment note indicated that the Veteran had degenerative joint disease of the knees, hip and low back.

A January 2008 VA rheumatology note reported that old x-rays showed mild loss medial joint space with the left being greater than the right.  The diagnosis was degenerative joint disease.

The Veteran underwent a VA examination in March 2010.  The Veteran reported injuring his knee during service when he was moving furniture and slipped and fell backwards.  He reported immediate pain and swelling of the right knee and was placed on light duty.  He reported continued discomfort in his right knee for the remainder of his service and noted that he was reassigned to desk jobs for the remainder of his time in service.  Post service, he was received treatment from a private doctor in 1967 and throughout the 1980's who advised him to avoid activities that would aggravate his knee condition.  He eventually underwent surgery on his left knee in 2004.  He received steroid injections for his bilateral knees on 3 occasions in 2007.  He continued to have steroid injections at VA treatment facilities from 2006 to 2010.  He had been advised by multiple treatment providers that he needs bilateral knee replacements or will have to use knee braces for the rest of his life.  X-rays of the right knee demonstrated moderate degenerative joint narrowing of the medial and patellofemoral compartments with osteophytosis and subchondral sclerosis.  Findings were less severe than when compared to the left knee.  The diagnosis was moderate degenerative joint disease of the right knee.  

After an evaluation of the Veteran and a review of the medical literature, the examiner opined that it was less likely than not that the Veteran's moderate degenerative joint disease of the right knee was related to his in-service right knee injury as it was at least as likely as not related to the normal process of aging and/or class I obesity and/or other nonservice-connected events or activities.  The examiner noted that the degenerative arthritis was actually worse on the Veteran's noninjured left knee.  The examiner noted that the first evidence of left knee degenerative joint disease was in September 2004 which was 38 years since his discharge from service.  The examiner noted that a January 1965 x-ray was negative and while the Veteran claimed that he had another visit for a knee injury in January 1964, this note was handwritten and was dated the wrong year as it was located on the page between January 11, 1965 date and the January 14, 1965 negative x-ray report.  While the Veteran had a right knee injury in January 1965, the examiner noted at his separation physical that the Veteran denied any knee or joint conditions.  The Veteran was also seen in March 1964 for a weight problem.

In a March 2010 letter, a private physician noted that it would "exceptionally difficult" for him to connect the Veteran's right knee problem to his left knee injury during his time in service.

Analysis

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim.

Initially, the Board notes that there are no clinical findings or diagnoses of a chronic right knee disability during service.  As indicated above, although the Veteran was treated for complaints of right knee pain in service, no chronic disability was found.  The Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The report of the Veteran's November 1966 separation examination shows that the Veteran's knees were evaluated as clinically normal.

The Board acknowledges that the absence of in-service demonstration of chronic right knee disability does not itself preclude a grant of service connection.  Here, however, the post-service record does not demonstrate that any current right knee disability is related to active service.  

Additionally, while the Veteran has a current diagnosis of moderate degenerative joint disease of the right knee, the earliest evidence of a right knee disability was in September 2007, almost 41 years after the Veteran's discharge from service.  Clearly, such time period is beyond the presumptive period for establishing service connection for arthritis as a chronic disease associated with the Veteran's period of active service.  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current moderate degenerative joint disease of the right knee and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the right knee disability weighs against the claim.  As indicated above, the March 2010 VA examiner opined that the Veteran's right knee disability was not caused by or a result of his military service as it was at least as likely as not related to the normal process of aging and/or class I obesity and/or other nonservice-connected events or activities.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In addition to the objective evidence noted above, in adjudicating this claim, the Board has considered the Veteran's assertions.  While the Veteran is competent to report symptoms in service and there is evidence of complaints at that time, the Veteran's November 1966 separation examination was silent for complaints or treatments related to a right knee disability.  For this reason, the Veteran's assertions as to continuous knee pain since service are not found to be credible, as it is outweighed by the medical evidence at discharge and in light of the absence of medical care for decades thereafter.

To the extent that the Veteran's assertions are offered to establish a relationship between a current right knee disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg,  the question of causation here involves a more complex relationship that the Veteran is not competent to address. Hence, the lay assertions in this regard have no probative value.

In sum, the Board finds that service connection for a chronic right knee disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 






ORDER

Entitlement to service connection for degenerative arthritis of the right knee is denied. 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


